CHIEF JUSTICE GRAY,
concurring in part and dissenting in part.
¶66 I concur in portions of the Court’s opinion in this matter, but respectfully dissent from other portions and from the result the Court reaches. Because it is my view that the District Court violated J.Q.’s due process rights at the hearing in July of 2002, I would conclude under Issue Two that the District Court erred in adjudicating A.N.W. a youth in need of care. As a result, I would farther conclude in Issue Six that the Department did not establish the § 41-3-609(l)(f), MCA, criteria for terminating parental rights. On that basis, I would hold that the District Court erred in terminating J.Q.’s parental rights and reverse.
¶67 I concur in the Court’s resolution of Issues Three, Four and Five. With regard to these issues, I write primarily to express my continuing frustration with the Department’s-and trial courts’-failures to comply with the explicit statutory mandates set forth by the Montana Legislature for the conduct of abuse and neglect proceedings. At the outset, I observe that the record in this case reveals numerous instances of the Department’s failure to abide by court-imposed deadlines for the filing of documents and reports and the District Court’s failure to require it to comply. While I am aware that the Department handles a large number of abuse and neglect cases, the timely disposition of these cases is of vital importance in protecting the rights of both children and parents. Timeliness is of special import for parents involved in these cases when viewed in light of § 41-3-604(1), MCA, which provides that, when a child has been in foster care under the custody of the Department for 15 of the most recent 22 months, “the best interests of the child must be presumed to be served by termination of parental rights.” In my view, it is exceedingly unfair to *224a parent for the Department to drag its feet during pre-termination phases of a case involving an allegedly abused and neglected child, and then rely on § 41-3-604(1), MCA, to argue that termination of parental rights is in the best interests of the child.
¶68 Furthermore, the Department does not dispute that it requested-in a single petition-that the District Court adjudicate A.N.W. a youth in need of care and grant it TLC, and that the District Court conducted one hearing on both the adjudicatory and dispositional issues without properly structuring the hearing to address the issues separately. Indeed, the Department implicitly concedes that it and the District Court failed to ensure that “[t]he hearing process [was] scheduled and structured so that dispositional issues are specifically addressed apart from adjudicatory issues,” as required by § 41-3-438(2)(a), MCA. It contends, however, that “[although the court did not specifically bifurcate the hearing on the [Department’s] petition ... [,] the hearing addressed those issues relevant to disposition.”
¶69 Such an argument ignores both the mandatory requirements established by the Montana Legislature for the conduct of hearings on the adjudicatory and dispositional phases of an abuse and neglect proceeding, and the Department’s obligation to ensure that these cases are conducted in strict compliance with those statutory requirements. Such an argument also ignores repeated warnings by this Court that the statutory requirements must be met. See, e.g., Matter of F.H. (1994), 266 Mont. 36, 40, 878 P.2d 890, 893; Inquiry into M.M. (1995), 274 Mont. 166, 174, 906 P.2d 675, 680. Sadly, the Department’s argument here continues the same untenable, but apparently intransigent, attitude toward these cases that I have noted in prior cases. See, e.g., In re S. C., 2005 MT 241, ¶ 50, 328 Mont. 476, ¶ 50, 121 P.3d 552, ¶ 50 (Gray, C. J., concurring and dissenting) (“we continue to ‘caution’ [the Department] about compliance with the law. Our cautions apparently fall on deaf ears”); Inquiry into M.M., 274 Mont. at 178, 906 P.2d at 682 (Gray, J., dissenting) (“[o]ne can hardly say that [the Department] has heeded our strong condemnation and stern warning[s]”); Matter of F.H., 266 Mont. at 42, 878 P.2d at 894 (Gray, J., dissenting) (“where we previously have warned [the Department’s] predecessor agency regarding its failure to comply with the law, I cannot agree with the Court that it is sufficient to characterize [the Department’s] conduct as unconscionable and issue another warning”). ¶70 That said, however, it is clear from the record that J.Q. failed to object in the District Court to the failure to hold a bifurcated hearing and I abide by our well-established rule that we do not address issues *225on appeal which were not raised in the trial court. Consequently, I join in the Court’s refusal to address the substantive merits of Issue Three, adding a fervent hope that the enactment of § 41-3-425, MCA (providing for the right to counsel in all proceedings involving any petition filed pursuant to § 41-3-422, MCA), and the Montana Public Defender Act will result in better representation for parents, thereby finally forcing the Department and the trial courts to follow the law. I also join the Court’s opinion on Issues Four and Five, because J.Q. has failed to establish that the alleged errors raised therein resulted in prejudice to him.
¶71 With regard to Issue One, however, I would address the parties’ arguments relating to whether Judge Stadler had authority to conduct the show cause hearing and enter the subsequent order granting the Department TIA, and conclude that he did not. It is my view that a discussion of this issue is appropriate in light of the disadvantage placed on parents in such a situation by having to choose between going forward with a hearing before a judge who has expressed a bias or prejudice sufficient to disqualify him or her from presiding over the case or stipulating to a continuance which will further delay resolution of the proceeding. Moreover, while I ultimately agree with the Court that this issue is not dispositive of this case, addressing the issue here will provide guidance to the district courts and counsel in addressing matters of judicial disqualification.
¶72 Judge Stadler deemed himself disqualified from presiding over this case and signed a relinquishment and acceptance order the day before the show cause hearing; Judge Curtis also signed the order accepting jurisdiction over the case the day before the hearing. The parties dispute the point at which Judge Stadler’s order became effective-upon the signing of the order or upon the filing of the order with the clerk of court.
¶73 We have held that, for purposes of commencing time periods in which parties to a case must take further action, a judgment or order takes effect from the date on which it is filed with the clerk of court. Firefighters, Local No. 8 v. District Court, 2002 MT 17, ¶ 18, 308 Mont. 183, ¶ 18, 40 P.3d 396, ¶ 18. However, the filing of a judgment or order by the clerk of court is merely a ministerial function and does not affect the validity of the court’s ruling. Firefighters, Local No. 8, ¶¶ 17-18. As a result, a district court’s judgment or order is effective and binding on the parties from the time it is rendered by the court. Firefighters, Local No. 8, ¶ 18. As such an order is binding on the parties, so must it be binding on the judge who renders it.
¶74 “It is the policy of our system that no judge should be allowed to *226sit when he is laboring under bias or prejudice toward one or more of the parties litigant.” In re Woodside-Florence Irr. Dist. (1948), 121 Mont. 346, 353, 194 P.2d 241, 245. In furtherance of this policy, Montana law provides procedures by which a judge maybe disqualified from presiding over a case either upon motion of a party or by the judge sua sponte. See, e.g., §§ 3-1-803 through -805, MCA. Where a party moves to disqualify a judge under § 3-1-805, MCA, the judge is without authority to act further in any judicial capacity except to complete certain ministerial duties. We further have stated that “by analogy and by necessity we think that there could be no more power left in the judge who makes the call [to recuse] voluntarily in the one case than if he were deprived of jurisdiction by the filing of an affidavit of prejudice.” State ex rel. Moser v. Dist. Court (1944), 116 Mont. 305, 314, 151 P.2d 1002, 1007. Thus, where a judge is disqualified from a case-either sua sponte or by motion of a party-any subsequent judgment rendered by that judge in the case is null and void. See Woodside-Florence, 121 Mont. at 356, 194 P.2d at 246.
¶75 I would conclude that Judge Stadler’s sua sponte recusal was effective when he signed the relinquishment and acceptance order-and another judge assumed jurisdiction-on April 11, 2002. From that point, he had no power or authority to sit or act in judgment on the case. I would further conclude, therefore, that Judge Stadler’s subsequent order granting the Department emergency protective services and TIA was null and void. However, the absence of a court order granting TIA does not preclude the Department from subsequently petitioning for TLC or termination of parental rights. See §§ 41-3-422(l)(c) and (d), MCA. Consequently, I agree with the Court that Judge Stadler’s lack of authority to preside over the show cause hearing and grant the Department TLA is not dispositive of this case. ¶76 L strenuously disagree, however, with the Comb’s statement at the end of ¶ 32 that reversal of this case is not warranted “in light of the fundamentally fair procedures afforded to J.Q. in the youth in need of care and termination proceedings.” This leads directly to my fundamental disagreement with the Court’s overall resolution of this case. In this regard, I dissent from the Court’s determination in Issue Two that J.Q. received fundamentally fair procedures at the hearing to adjudicate A.N.W. a youth in need of care. In my view, the District Court violated J.Q.’s due process rights when it ended the hearing without allowing him to cross-examine the CASA volunteer or present testimony from two of his witnesses, and this due process violation requires reversal of the District Court’s youth in need of care adjudication.
*227¶77 I begin by agreeing entirely with the Court’s statements in ¶ 34 that a natural parent’s right to the care and custody of his or her child is a fundamental liberty interest which must be protected by fundamentally fair procedures during all stages in proceedings involving the termination of the parent/child relationship. See, e.g., In re A.S., 2004 MT 62, ¶ 12, 320 Mont. 268, ¶ 12, 87 P.3d 408, ¶ 12; In re B.N.Y., 2003 MT 241, ¶ 21, 317 Mont. 291, ¶ 21, 77 P.3d 189, ¶ 21. Consequently, proceedings involving the termination of the parent/child relationship must meet the requisites of due process as guaranteed by the Montana and United States Constitutions, which require that a parent not be placed at an unfair disadvantage during the proceedings. In re A.S., ¶ 12; In re B.N.Y., ¶ 21.
¶78 I disagree, however, with the remainder of the Court’s approach to, and resolution of, Issue Two. The Court begins by observing that we have held a parent has neither a statutory nor constitutional right to appointed counsel during pre-termination phases of abuse and neglect proceedings. While this may be true, J.Q. does not raise an appointment of counsel argument and, thus, the cases cited by the Court have no application here.
¶79 The Court also observes that we have held parents do not have a due process right to scrutinize and challenge the evidence presented by the Department at a permanency plan hearing. See In re M.W., ¶ 27. In the same paragraph as cited by the Court for this proposition, however, we farther stated that “the issue of a child’s placement is separate from the issue of terminating parental rights.” In re M.W., ¶ 27. A permanency plan hearing does not relate to, or result in an adjudication on, issues concerning a person’s capabilities to parent a child, and does not require the same degree of due process considerations as is required in other phases of a termination proceeding.
¶80 Due process requires fundamental fairness which, in turn, requires fair procedures. In re B.N. Y., ¶ 21. Thus, due process requires notice of an action which may deprive a person of a liberty interest and the opportunity to be heard regarding that action. See State v. Niederklopfer, 2000 MT 187, ¶ 10, 300 Mont. 397, ¶ 10, 6 P.3d 448, ¶ 10. This includes the opportunity to be heard at a meaningful time and in a meaningful manner. Smith v. Board of Horse Racing, 1998 MT 91, ¶ 11, 288 Mont. 249, ¶ 11, 956 P.2d 752, ¶ 11. The due process guarantee requires that a person be given an opportunity to explain, argue and rebut any information which may lead to the deprivation of a liberty interest. Bauer v. State, 1999 MT 185, ¶ 22, 295 Mont. 306, ¶ 22, 983 P.2d 955, ¶ 22.
*228¶81 We all agree that, as a parent, J.Q. has a fundamental liberty interest in the care and custody of his child, A.N.W. As a result, he was entitled to procedural due process during the course of these abuse and neglect proceedings which involved a potential deprivation of his liberty interest as a parent. In other words, he was entitled to the opportunity to explain, argue and rebut information produced by the Department. When the District Court concluded the youth in need of care proceeding without allowing J.Q. to cross-examine the CASA volunteer or present testimony from two of his witnesses, it denied J.Q. the opportunity to do so, denied him a fundamentally fair procedure and, therefore, denied him his right to due process.
¶82 The Department argues that, even if the District Court erred in this regard, the error was harmless in light of the ample evidence that A.N.W. should be adjudicated a youth in need of care, because the error occurred early in the proceeding, and because J.Q. was given the opportunity to examine the Department’s witnesses and call his witnesses at the final termination hearing. The Department’s arguments constitute yet another sad commentary on its approach to abuse and neglect proceedings, in that they totally ignore the import of a district court’s adjudication that a child is a youth in need of care. For example, the Department may not require a parent to complete a treatment plan unless a district court adjudicates the child a youth in need of care. See § 41-3-443(l)(c), MCA. Such an adjudication is a prerequisite for granting the Department TLC. See § 41-3-442(1), MCA. Additionally, a youth in need of care adjudication is a threshold requirement for a court to terminate parental rights pursuant to § 41-3-609(l)(f), MCA, which is the most common basis on which the Department petitions for termination of parental rights. Clearly, a youth in need of care adjudication is a critical juncture in an abuse and neglect proceeding which requires fundamentally fair procedures. J.Q. did not receive fundamentally fair procedures at the adjudicatory hearing in this case and such error was not harmless.
¶83 Furthermore, the Montana Legislature requires district courts to give highest preference to abuse and neglect cases when scheduling hearing dates. See § 41-3-422(3), MCA. Thus, notwithstanding other cases on the docket, except perhaps criminal cases subject to speedy trial limits, courts are required to give priority to abuse and neglect proceedings to ensure a parent the opportunity to be heard at a meaningful time and in a meaningful manner with regard to the liberty interest at stake. When the District Court ended the adjudicatory hearing on the second day, the court denied J.Q.’s request to cross-examine the CASA volunteer and present additional witnesses *229by stating:
Nope. We have used about four more hours for this hearing than we had set aside for it, and [the] Court has another hearing in less than an hour, and the [C]ourt and staff wants lunch, so that’s the way it’s going to be.
When J.Q. further objected to the District Court ending the hearing before he could present his entire case, the court stated that “the fact of the matter is this hearing was scheduled for a period of one day. The fact of the matter is it’s taken a day and a half, and that’s all I have.” In my view, by denying J.Q. the ability to cross-examine the CASA volunteer and present the testimony of his witnesses, the District Court failed to give the youth in need of care hearing the priority required by law, thereby failing to ensure J.Q. the opportunity to be heard at a meaningful time and in a meaningful manner.
¶84 I would conclude that the District Court violated J.Q.’s right to procedural due process at the hearing to adjudicate A.N.W. a youth in need of care. Consequently, I would reverse the District Court’s youth in need of care adjudication, and I dissent from the Court’s failure to do so.
¶85 Finally, because it is my view that the District Court erred in adjudicating A.N.W. a youth in need of care based on its violation of J.Q.’s due process rights at the hearing, I also must dissent from the Court’s holding in Issue Six that the District Court did not abuse its discretion in terminating J.Q.’s parental rights.
¶86 The Department petitioned to terminate J.Q.’s parental rights based on § 41-3-609(l)(f), MCA, which provides that the district court may order the termination of parental rights upon a finding that
the child is an adjudicated youth in need of care and both of the following exist:
(i) an appropriate treatment plan that has been approved by the court has not been complied with by the parents or has not been successful; and
(ii) the conduct or condition of the parents rendering them unfit is unlikely to change within a reasonable time.
The Department contended that the statutory requirements for termination were met because J.Q. had failed to comply with his court-approved treatment plan and, pursuant to § 41-3-609(2)(d), MCA, the conduct or condition rendering J.Q. unfit to parent was unlikely to change within a reasonable time as a result of his present judicially ordered long-term confinement. The Department also argued, in the alternative, that the treatment plan required by § 41-3-609(l)(f)(i), MCA, was not necessary pursuant to § 41-3-609(4)(c), MCA, because *230of J.Q.’s continued incarceration in Wisconsin. The District Court agreed and terminated his parental rights on both bases.
¶87 It is well-established that “[t]he adjudication of a child as a youth in need of care is a threshold requirement without which a court may not ... terminate a person’s parental rights under” § 41-3-609(l)(f), MCA. In re B.N.Y., ¶ 22. This is true even where a treatment plan is not required pursuant to § 41-3-609(4)(c), MCA, because § 41-3-609(4)(c), MCA, negates the treatment plan portion of § 41-3-609(l)(f)(i), MCA, but not the threshold requirement that the child be adjudicated a youth in need of care in § 41-3-609(l)(f), MCA.
¶88 As stated above, it is my view that the District Court violated J.Q.’s due process rights at the adjudicatory hearing by failing to afford him a full opportunity to be heard and a fundamentally fair procedure. Therefore, the court’s order adjudicating A.N.W. a youth in need of care should be reversed. Absent a valid youth in need of care adjudication, the District Court could not terminate J.Q.’s parental rights pursuant to § 41-3-609(l)(f), MCA. As a result, I would conclude that the District Court erred in determining the Department had met its burden of satisfying the criteria for termination set forth in § 41-3-609(l)(f), MCA, and hold that the District Court abused its discretion in terminating J.Q.’s parental rights.
¶89 I would reverse. I dissent from the Court’s failure to do so.
JUSTICE NELSON joins in the foregoing concurring and dissenting opinion of CHIEF JUSTICE GRAY.